Title: Frederick W. Hatch to James Madison, 4 June 1827
From: Hatch, Frederick W.
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Charlottesl
                                
                                June 4th 1827
                            
                        
                        By a letter recently receiv’d from the Rev Timothy Clowes L L D, I am inform’d that he is an applicant for
                            the Mathematical Chair in ye University of Virginia. I met with this Gent. for the first time, last fall in Philadelphia
                            & he then intimated to me his intention if a vacancy shd occur. Agreeably to his request then made, I inform’d him
                            of the expected vacancy, & soon after receiv’d from him the enclos’d paper, which he has since requested me to
                            forward to the Rector.
                        My acquaintance with Dr. Clowe is too slight to justify any other remark, than, that his reputation as a man
                            of science stands high & that he is esteem’d in the Church of wh he is a minister. With best respects to Mrs Madison & affecte regards for yourself I am dear Sir Yours very sincerely
                        
                            
                                F W Hatch
                            
                        
                    